DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed June 15, 2021.
Claims 1 and 21 have been amended. 
Claims 1-5 and 7-21 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 21 have been amended to, “identifying a final version of the post by tracking the different versions to determine that all recipients have provided feedback; and distributing the final version of the current post”. The originally filed specification [28-30 and 47] are considered in terms of the written description support for the claim may further identify that a post will be ready for finalization after users 2 and 3 have provided editing/feedback based on previous workflows on a similar topic by the same user. This specific instance of identifying that a post will be ready is not the same requirement of the claims that functionally identifies and distributes the final version. Paragraph [48] also describes that the identification is based previous workflows of a similar topic by the same user which is not described or claimed, as amended. Identifying a final version and distributing the final version is a specific active step that requires two-fold the determination that a post is final and upon the finality then distributing. Merely identifying that a post will be ready for finalization is not the same functionality as there is no active distribution or specific active step of identifying the post as final but 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 has been amended to, “preventing a wrong version of the post from being distributed”. The originally filed specification describes the prevention of wrong versions within paragraphs [18-21]. Paragraph [18] describes the prevention of wrong versions as a consequence of individuals tracking and distributing different versions. There is no active step or function for specifically preventing a wrong version from being distributed. Paragraph [21] describes the wrong version in terms of an intended result based on to reduce providing the wrong version of a post to a stream, individual, or group. Again, the prevention of a wrong version is not an active, required step within the written description, but merely a consequence/result of the system monitoring the versions of a post. There is no requirement or functionality to describe how the monitoring results in the prevention nor any countermeasures to indicate a correction of distribution. Claiming a specific, active limitation of preventing a wrong version from being distributed is not within the originally filed specification. Claim 21 is rejected under 35 USC 112(a) for failing the written description requirement. In terms of compact prosecution, the prevention of a wrong version is based on the system monitoring versions of a post/document. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1 and 21 are directed towards maintaining a database of users and user behaviors, matching a first user generating a post and a topic of the post, based on the matching identify different versions during development based on detecting when the first user communicated with another user about the post, visually indicate different versions of the current post, verify that each user has the newest version, track the different versions, and dictate distribution of the final version. The claims are described, in light of the originally filed specification [24-28], that the user behaviors will determine what users will receive which versions of a document. This is akin to having revised versions of a document and ensuring that an editor receives the most recent update to work from or that employees that have requirements to authorize before publication are sent finalized postings before authorizing publication. The system is merely providing rules that garner a relationship between a document and a user in terms of distribution and access. The different versions being tracked and visually identified are merely ensuring that the documents are the most recent. There is no specific technique (as will be discussed further as an additional element) that determines the versions or the “final” version thus are generic techniques. Examiner notes that the “final” and other titles for the versions (Claim 21 further claims obsolete and newest) are non-functional titles for the documents. These have no bearing on the functioning between the different versions as the system is merely tracking and distributing documents to users. The functional aspects will be discussed below in additional elements, but the distribution and tracking are merely rules within the abstract idea. These rules and distribution limitations are describing interactions between people and thus fall under the grouping of Certain Method of Organizing Human Activity of abstract ideas. 
Examiner notes that claim 21 further discusses different rules for a third user not receiving a reply, however, this is merely an additional rule ensuring document tracking and version distribution that is indicative of a specific tracking or distribution for the third user and thus the system is implementing the same rules as discussed above in terms of a collaborative document being shared with appropriate parties. This further can be described as automating commonplace business practice of sending an email after the first communication between the first and second, noticing the third user got left off, and resending an email with the attached document that was discussed with the first and second user. Claim 21 also describes version numbering based on version control and authorship. This is merely describing an abstract idea of data titling that is within the prior art. National Center for Complementary and Integrative Health “Version Control Guidelines” (2013) and Lorna Maguire “Version Control Guidance” (2017) both show that one of ordinary skill in the art would recognize the naming practices and the idea of having different nomenclature and document titles for versions based on authorship and changes. This further describes the relationship between users as who is performing the version document merely changes how the document is named. Further, this claim element is a design aesthetic that one of ordinary skill in the art would recognize in terms of naming documents for version control and describing the specific instance of numbers and decimals is the design aesthetic for the instant claims but has no functional bearing on the claimed invention. 
Step 2(a)(II) analysis considers the additional elements of the independent claim in terms of being transformed into a practical application. The additional elements of the independent claims are the computer elements (server, database, and network) and the steps of detecting, verifying, and distributing document versions. The computer elements of the independent claims are described in the originally filed specification figures 1, 2, and paragraphs [30-45]. The computer elements are described and claimed in terms of generic technological elements merely to apply the abstract idea. In terms of the steps regarding the document distribution and verifying the versions, the originally filed specification merely provides examples of what the system distributes but does not provide specific structural, algorithmic, or element steps that show how the system determines, verifies, and determines the versions. Examiner considered paragraphs [25-31 and 45-48] regarding the document distribution. Upon consideration, the different versions are title aspects for the documents and are merely non-functional descriptive material regarding the “newest”, “final”, and “obsolete”. There is no transformation nor a technological improvement to a technical problem and thus the additional elements are not transforming the abstract idea into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h). 
In terms of the amended claim elements regarding the natural language analysis, the originally filed specification [29] describes the analysis as a comparison which is merely providing a generic analysis based on collected information. There is no specific algorithm or technological improvement performing the analysis and thus the analysis is merely a generic technological element implementing the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g). 
Step 2(b) analysis considers the additional elements in terms of being significantly more than the abstract idea identified. The additional elements of the independent claims are the computer elements (server, database, and network) and the steps of detecting, verifying, and distributing document versions. The computer elements of the independent claims are described in the originally filed specification figures 1, 2, and paragraphs [30-45]. The computer elements are described and claimed in terms of generic technological elements merely to apply the abstract idea. In terms of the steps regarding the document distribution and verifying the versions, the originally filed specification merely provides examples of what the system distributes but does not provide specific structural, algorithmic, or element steps that show how the system determines, verifies, and determines the versions. Examiner considered paragraphs [25-31 and 45-48] regarding the document distribution. Upon consideration, the different versions are title aspects for the documents and are merely non-functional descriptive material regarding the “newest”, “final”, and “obsolete”. The system tracks and distributes using generic techniques the different versions and thus the tracking and distributing are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
In terms of the amended claim elements regarding the natural language analysis, the originally filed specification [29] describes the analysis as a comparison which is merely providing a generic analysis based on collected information. There is no specific algorithm or technological improvement performing the analysis and thus the analysis is merely a generic technological element implementing the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g). 
Dependent claims 2-5 are merely describing further aspects of the abstract idea identified and do not claim or describe additional elements beyond those identified for the independent claim. The dependent claims are directed towards additional rules that the system provides for distributing the different versions: user behavior being recipients previously sent a post, an order in which recipients received a post, identifies a new version based on a reply or forward from a second user, recommending who the post should be communicated to, and determining that a post is a final version and distributing to all recipients. These are merely additional rules that determine and match upon the identified abstract idea of rules to govern and manage a document relationship between users and the originating/changing document. 
Dependent claims 7-17 are directed towards further elements of the identified abstract idea without additional elements beyond those identified in the independent claims. The claims are directed towards a workflow that is based on the post and performing a step in a workflow based on the identified workflow. The workflow is a generic analysis technique that provides rules for the system to operate the distribution and other elements based on the characteristics. The claims are still directed towards the identified abstract idea of rules or relationships for a user, as now the rules dictate the user in terms of the workflow (which includes the document as discussed in the independent claim). The dependent claims 8-16 further disclose the rules that the system operates through in terms of: a timeout window and verifying the timeout window before moving to the next step (merely analyzing and matching a timeout such as a deadline other user identified time structure before executing a next step), providing a notice to a user, posting the post to a public forum, requesting approval from a second user, the model workflow may be edited by the first user, discussing the timeout in terms of working hours, and that the system accepts inputs from any user among a group of users. The system is merely performing generic workflow analysis in terms of determining the rules that determine the relationship between a group of users and the rules governing the system for a user. The system is merely describing generic computer elements being performed in terms of operation as determined by certain inputs, users, and timeout windows. The system is operating technology to merely implement the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 16 and 17 describe elements of further aspects of the abstract idea and do not provide additional elements beyond those identified in the independent claim. Dependent claim 16 is directed towards distinguishing a most important user, however, there is no discussion regarding how that user is identified or distinguished. The originally filed specification merely describes a most valuable reader which is just a user title in terms of office hierarchy [paragraphs 58]. This is not described or claimed in terms of further analysis but merely feedback from users and thus further discussing the system in terms of relationship and rules between a group of users (the identified abstract idea). 
Dependent claim 17 is directed towards identifying a workflow based on a threshold value, however, this is merely discussing a generic analysis technique (threshold value) to determine the system workflow. There is no discussion of a specific analysis or threshold value and the originally filed specification merely discusses the threshold in terms of a correlation, but no specific analysis or algorithm is present beyond describing in generic terms what the correlation could be and not how the system calculates or determines the correlation [73]. Thus the dependent claim is merely describing a further rule that defines a relationship between a user and document/group of users and further being an element of the identified abstract idea. 
Dependent claims 18-20 are describing further aspects of the identified abstract idea without additional elements beyond those identified in the abstract idea. The dependent claims 18-20 are directed towards notifications being blocked or enabled based on user preferences. Though the claims are describing the notifications in terms of user behavior, the user behavior can be user preferences that are input within the system and thus the notifications are merely user inputs that the system matches and recognizes to determine whether the user receives or does not receive a notification. Merely matching a user input is a generic analysis that is based on notification preferences and thus describing rules of a relationship between a user/document as discussed in the independent claim. 
Claim 20 is directed towards extracting workflows based on the post interactions, but this is merely identifying workflows that are generic rule sets for the user to have in terms of computer system operation. The identified abstract idea is describing rules for a system to govern a workflow for a document and claim 20 is merely describing receiving additional information for the generic workflow analysis system as discussed in the independent claim.  
Claims 1-5 and 7-21 are describing an abstract idea without significantly more or transformed into a practical application, therefore, the claimed invention is rejected under 35 USC 101 for being directed towards non-eligible subject matter
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], further in view of Johnson et al [2011/0302004], hereafter Johnson.
Regarding claim 1, Gross discloses a system for generating of posts, the system comprising: a server; and a network connection for the server; the server to ([60-66]; Gross discloses the system requirements that operate and implement the recommendation engine.): 
maintain a database of users and corresponding user behavior when generating a post on a specific topic; match a first user generating a current post and a topic of the current post to user behavior in the database (Fig 1, 5, and paragraphs [22-32 and 44-54]; Gross teaches that the system correlates and analyzes documents to correspond with users that are relevant recipients for the document based on clustering. The interpretation is based on Gross teaching that A is developing a topic conversation for a document that would then generate suggested groups/clustering of users based on the topic and other users that are similar to already chosen users (recommending User B when User A is selected as A and B share similarities with each other based on the topic). This interpretation is based on originally filed specification [24-26] that describes the user behavior as “a corresponding user has previously sent a post” [25].); 
Gross discloses the above-enclosed limitations, however, Gross does not specifically disclose that the user behavior dictates different versions of development and distribution based on the user;
Palmucci teaches based on the matching user behavior from the database (Fig 16 and paragraphs [99-102]; Palmucci discloses the storage and other computer systems to operate and implement the document development and distribution system that, within the combination, would allow the suggested versions based on user behavior of Gross to be stored within the computer system of Palmucci.), 
identify different versions during development of the current post based on detecting when the first user communicates with another user about the current post (Paragraphs [58-67]; Palmucci teaches that User A communicating the link for a document to User B allows the system to identify revisions by each respective user based on document revisions. The “first user” is User A sending the link to User B about the document and the different versions are the revision documents based on the private/published versions that are able to get merged into cohesive documents.); 
visually indicate a state of different versions of the current post (Paragraphs [58-67]; Palmucci teaches that the document revisions has notifications sent such as a “requires merge” flag based on user’s revising the document and the subsequent versions of the document needing to have accepted or automatic merging of the revisions. The flag is interpreted as a visual indication of a state of different versions.); 
distribute, by the server, different versions of the post based on the matching user behavior from the database by: distributing a first version of the post to a first group for review (Fig 10, 11, and paragraphs [86-92]; Palmucci teaches that the distribution within the document review and editing allows groups of users to edit a document privately or publicly within the review group. The groups are shown through “Group Alpha” and then a separate group of users. This would combine with Gross’ ability of user behavior for determining potential participants with a discussion and Palmucci discloses the specific group and distribution for review of a document/content.); 
identifying corrections and changes to the first version via natural language analysis (Paragraphs [92-94]; Palmucci discloses that the editing system allows a user to select a “Compare Version” which has the system automatically compare and merge the user’s current version with the published version. This interpretation of comparing and merging falls within the interpretation of the originally filed specification [29] that describes the natural language as a comparison to determine the post is a first or current (which the merging would be interpreted as determining and merging into a current version).; 
distributing a second version of the post, which second version includes the corrections and changes, to a second group (Figs 10, 11, and paragraphs [79-86]; Palmucci teaches the second group “Group Beta” that receives the published document with edits from Group Alpha then Group Beta can edit and have the current version to work from. Any corrections and edits from Beta are then published back into the Alpha document. This is specifically discussed and taught within paragraph [83] that describes Group Alpha members, Group Beta members, and the correction/version history through the edits of each user.); 
verifying that each user has the second version of the current post (Paragraphs [86-96]; Palmucci teaches the merging and version history that provides users with aspects that are based on verifying a user has the current published/public version of the document. This is interpreted through the notification and distribution aspects where a user publishes a public version and notifications with the document are sent with published changes for the system to merge with current versions of the document.); 
identifying a final version of the post by tracking the different versions to determine that all recipients have provided feedback; and distributing the final version of the current post (Paragraphs [42-52 and 81-92]; Palmucci discloses different version security elements that are described as private or public. The “final version” is disclosed through Palmucci [49] that the final public is available to even unauthorized users which, through the interpretation that authorized and unauthorized users have access thus the final version is available to “all recipients”. Further, Palmucci discloses that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions). The “all recipients” is interpreted through Palmucci [83] that describes all the users have provided feedback/corrections to the document (Group Alpha [Users A, B, C] and Group Beta [M and N]). Paragraph [84] discusses the open published document that is available to all (as interpreted above in terms of “final version”). This is in line with the 35 USC 112(a) rejection in terms of compact prosecution that the system distributes to all users as a final version according to originally filed specification [28-30] but there is not a requirement or written description that the final version is required to have determined all users provided feedback. 
Examiner notes that the “final version” is merely a title given to the document and as such as non-functional descriptive material. The system merely notifies and ensures distribution of a document and there is no determination nor specific structural function regarding the final version beyond tracking and distributing versions. The system operates the same with respect to different versions and the final version and thus the “final version” is merely a title given to the document for a human reader that has no functional bearing on the system’s function. Examiner considered originally filed paragraphs [28 and 47-48] with respect to the functional aspects. Refer to MPEP 2111.05.); 
Gross discloses user behavior analysis to determine suggested groups/clustering based on a topic and Palmucci discloses that different groups maintains and receives different document distributions based on development of a document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
Therefore, from this teaching of Palmucci, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci for the purposes of the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
The combination teaches the above-enclosed limitations regarding a document version editing, merging, and publishing system that provides versions to users and has groupings based on user behavior, however, the combination does not specifically teach accessing a calendar, identifying a user that is unavailable, and distributing a version to an alternate user;
Johnson teaches access a calendar system for users in the first group and the second group; identify that a user of the first group or second group is unavailable; and responsive to identifying an unavailable user, distribute the first version or the second version to an alternate user (Fig 4, 5, and paragraphs [43-49]; Johnson teaches a similar workflow system for a group of people that includes a user’s calendar (interpreted through the vacation and work schedule) and identifying a user is unavailable to meet the due date and the workflow identifies a substitute user to meet the due date. This would be obvious to combine with the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.).
The combination teaches a workflow system that provides groups of users/reviewers based on user behavior the ability to create, edit, and merge document/content versions and publish within a public or private setting and Johnson teaches that a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system that provides groups of users/reviewers based on user behavior the actions to create, edit, and merge document/content versions and publish within a public or private setting of the combination the ability to have a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule as taught by Johnson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.
Therefore, from this teaching of Johnson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system that provides groups of users/reviewers based on user behavior the actions to create, edit, and merge document/content versions and publish within a public or private setting of the combination the ability to have a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule as taught by Johnson for the purposes of the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.
Regarding claim 2, the combination teaches the above-enclosed limitations;
 	Gross further discloses wherein the user behavior in the database comprises recipients to whom a corresponding user has previously sent a post (Fig 1, 5, and paragraphs [22-32]; Gross teaches that the system correlates and analyzes documents to correspond with users that are relevant recipients for the document based on clustering. Gross specifically discloses that user A tends to discusses topic A with recipients X, Y, and Z based on the analyzed relationship (interpreted as previously sent a post).).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Palmucci, in combination with Gross, further teaches wherein the user behavior in the database further comprises an order in which the recipients were sent a previous post (Paragraphs [82-91]; Palmucci discloses document distribution with different versions and different groups based on document development (interpreted through Palmucci disclosing different groupings such as Alpha and Beta). The alpha and beta groups are the interpreted “order in which recipients were sent a previous post”. The combination is based on Palmucci having the different groups and, in combination, would have Gross suggestions and clustering provide the user with identified versions distributed based on the user behavior (such as being in Alpha or Beta group or even suggesting additional users within Alpha or Beta groups). This is specifically shown in Gross [38-40] where Gross shows that a user is based on user pairs based on previous cases and using that for a threshold correlation value. Thus the combination provides user behavior based on previous cases and interactions and having different groups that are in an order (alpha and beta groups).).  
Regarding claim 4, the combination teaches the above-enclosed limitations;
 	Palmucci discloses wherein the server identifies a new version of the post based on its inclusion in at least one of a reply and a forward from a second user (Paragraphs [44-48 and 65-70]; Palmucci discloses that the system can automatically merge document versions and revisions based on notification and other security permissions The interpretation is that the revisions are the “new version” within the document history and the notification is the user communicating with another user. The interpretation of the “reply” is through the revisions produced by User B that is then notified and merged with User A. The reply can also be the acceptance/denial of changes between users.) 
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Gross, in combination with Palmucci, further discloses the server to dictate distribution of a version of the post by recommending to whom that version of the post should be communicated based on the matching user behavior (Paragraphs [22-42]; Gross discloses that the system recommends users for the originating user is creating a topic. The recommended users are based on user behavior such as relevance to topic or who the originating user has previously discussed topic/document with based on clustering/grouping.).
Claims 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], and Johnson et al [2011/0302004], hereafter Johnson, further in view of Dettinger et al [2009/0300705], hereafter Dettinger.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Palmucci further teaches the server further where the model workflow is based on workflows for posts with characteristics similar to the current post; identify a next step for the current post in the model workflow; and perform the identified next step in the workflow without user intervention (Paragraphs [48-52 and 65-71]; Palmucci teaches a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Further, the document workflow that provides what users are provided documents related to the topic can be the identified workflow (as interpreted through originally filed specification [53-56]) and thus the combination of Palmucci and Gross has the identified workflow of identifying users to be sent documents based on groupings and clusters as the identified workflow and the process would continue through Palmucci performing the document distribution, merging, notifications, and other elements without user intervention.).  
The combination teaches the above-enclosed limitations in regards to a document workflow that operates the next steps without user intervention, however, while the combination teaches an identified workflow, Examiner notes the specific language of identifying a model workflow is not explicitly disclosed; 
Dettinger teaches identify a model workflow for the current post, where the model workflow is based on workflows for posts with characteristics similar to the current post (Fig 2, 4, 6, 7, and paragraphs [26-32 and 41-53]; Dettinger teaches that a similar document workflow (to that of the combination) identifies a workflow that is based on the document content (interpreted as characteristics to current post) and that the workflow identifies and performs next steps based on the identified workflow without user intervention (similar to the combination that has merging and other document workflow elements provided without user intervention).).
The combination teaches a document workflow that provides notification, merging, and other document workflow elements without user intervention and Dettinger teaches that a similar document workflow can be identified based on the content of the document and provided for steps to complete without user intervention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and workflow performed within the system as taught by Dettinger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the identified workflow based on document content provides regulatory requirements or other auditing requirements to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow.
Therefore, from this teaching of Dettinger, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and workflow performed within the system as taught by Dettinger for the purposes of the identified workflow based on document content provides regulatory requirements or other auditing requirements to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow.
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Dettinger further teaches the server further to identify a timeout window for the next step in the model workflow and verify the timeout window has expired prior to performing the identified next step in the workflow without user intervention (Paragraphs [36-40]; Dettinger teaches that the contract parse element identifies timeframes and that the system (as interpreted through the tables and examples provided) has verification elements before the next required action/operation within the workflow.).
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Palmucci further teaches the server further to provide a notice to the first user of the next step for the current post in the model workflow (Paragraphs [48-52 and 65-71]; Palmucci teaches a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Further, Palmucci discloses that the system can provide the user with notifications regarding the merging and comparative steps in the workflow that allows a user to accept/reject/intervene regarding the next step in a document revision workflow.).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the next step for the current post in the model workflow comprises posting the current post to a public forum (Paragraphs [44-48]; Dettinger teaches that the workflow completes with releasing the document for distribution. Palmucci teaches that a published content can be publically published and thus the combination is interpreted that the published document is posted on a public forum.).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the next step is requesting publication approval from a second user (Paragraphs [44-48]; Dettinger teaches that the document workflow identifies a second user for approval for the document. What the approval is for is merely non-functional descriptive material as the functioning aspect is approval from a second user (refer to MPEP 2111.05). Further, Dettinger teaches that the approval is a necessary/required workflow step before publication and thus the approval would be interpreted as publication approval.).  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Dettinger further teaches wherein the model workflow may be edited by the first user (Paragraphs [29-31]; Dettinger teaches that an administrator to the workflow system may add information that is vague or missing in a workflow.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
the server to implement a timeout before performing the identified next step in the workflow without user intervention (Paragraphs [36-40]; Dettinger teaches that the contract parse element identifies timeframes and that the system (as interpreted through the tables and examples provided) has verification elements before the next required action/operation within the workflow.).  
Regarding claim 15, the combination teaches the above-enclosed limitations;
Palmucci further teaches the server to accept input for performing the next step, the input to be performed by any user among a group of users (Paragraphs [48-52 and 65-71]; Palmucci teaches a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Palmucci further teaches that the merging can be based on user input to decide whether to accept the revisions or not (and further shows different elements of version histories being approved/rejected).).  
Regarding claim 16, the combination teaches the above-enclosed limitations;
Gross further discloses wherein the workflow distinguishes a most important user from a group of users (Paragraphs [34-43]; Gross discloses that the system can identify a user from a group of users that is a predicted or likely recipient. This would be in combination with Dettinger that identifies a reviewer for the document/content and Gross disclosing a method of a score or value for the predicted recipient. This would be in light of the originally filed specification and interpretation of “most important” as interpreted through originally filed specification [58] regarding a most valuable reviewer.).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Gross further discloses wherein causing the server to identify a model workflow corresponding to a post comprises causing the server to select a model workflow with a highest match, wherein the highest match is above a predetermined threshold (Paragraphs [22-38]; Gross discloses that the system has a threshold element to the document distribution and suggested recipient workflow to identify users. This would be in combination with Dettinger that determines the workflow and has a workflow for a reviewer/recipient and thus the identified workflow of choosing a reviewer would be within the threshold value of predicted recipients as disclosed by Gross.).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], and Johnson et al [2011/0302004], hereafter Johnson, further in view of Dettinger et al [2009/0300705], hereafter Dettinger, and Elkin et al [2001/0044738], hereafter Elkin.
Regarding claim 14, the combination teaches the above-enclosed limitations directed towards identifying and having timeout windows based on parsed contract language before performing next steps in the workflow, however, the timeout windows is not specifically disclosed as being in working hours; 
Elkin teaches wherein the timeout is in working hours (Paragraphs [130-144]; Elkin teaches that a similar workflow model that provides elements of defined time windows includes work-time calendars that exclude weekends and holidays (as interpreted in light of originally filed specification [59]). The combination is through the combination teaching a timeout window that is parsed through the contract language and thus in combination the timeout window can be based on a workday calendar. It would be obvious as a deadline that includes weekends is a disadvantage to people that only work M-F and thus would lose two days upon a task rolling through the weekend.).  
The combination teaches a collaborative document workflow system that has deadlines and timeouts based on parsed contract language and Elkin teaches that a similar workflow model system provides times within a work-day schedule that excludes holidays and weekends. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system that has timeout windows based on parsed contract language of the combination the ability for the timeout windows to be based on a work-day calendar that excludes weekends and holidays as taught by Elkin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as a deadline that includes weekends is a disadvantage to people that only work M-F and thus would lose two days upon a task rolling through the weekend.
Therefore, from this teaching of Elkin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system that has timeout windows based on parsed contract language of the combination the ability for the timeout windows to be based on a work-day calendar that excludes weekends and holidays as taught by Elkin for the purposes of a deadline that includes weekends is a disadvantage to people that only work M-F and thus would lose two days upon a task rolling through the weekend.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], and Johnson et al [2011/0302004], hereafter Johnson, further in view of Thrasybule et al [2014/0365579], hereafter Thrasybule.
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Palmucci further teaches the server further to: identify a notification to the first user concerning a post posted to a feed; determine a workflow based on the content of the post posted to the feed and the first user's behavior in the database (Paragraphs [38-45 and 53-63]; Palmucci teaches that a collaborative document workflow can have an identified notification element based on the document revision tree and sending revision notifications to those with documents on the necessary revision tree or be sent notifications as a moderator regarding different revisions and edits made to the document. The workflow is interpreted through the merging and user options based on the security and permissions, as well as the preferences regarding the notifications either being received or not being received.); and 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system blocks notifications if the workflow indicates the user will not respond to the post; 
Thrasybule teaches block the notification if the workflow indicates the user will not respond to the post (Fig 1B, 2, and paragraphs [20-32]; Thrasybule teaches a similar document workflow element that includes user preferences for notifications regarding edits and changes made to a specific part or section of a document. The interpretation is that the user will not receive the notification unless the specific parameter is met (such as a different part is changed or a certain value in a spreadsheet is changed above or below a value). The interpretation is based on the originally filed specification and description of “block the notification” in paragraphs [66] that the blocking notification is based on comparing the notification with the workflow and Thrasybule teaches that the system sends notifications only pertaining to the specific preferences. It would be obvious to combine with the collaborative document workflow of the combination with the notification preferences as Palmucci teaches the notification element and Thrasybule teaches that a user can quickly discern the notifications that are more relevant thus making for a more effective collaborative document that a user is not inundated with irrelevant notifications regarding certain changes made.).  
The combination teaches a collaborative document workflow that provides notifications regarding changes and revisions to a document and Thrasybule teaches that notifications can be blocked until specific user preferences and criteria are met with a specific element of a document change or a change is made above or below a certain value. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow with user notifications based on revisions and changes of the combination to include the ability for the notifications to be blocked unless certain changes are made to a specific part of the document or the change is above or below a value as taught by Thrasybule since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as obvious for a user can quickly discern the notifications that are more relevant thus making for a more effective collaborative document that a user is not inundated with irrelevant notifications regarding certain changes made.
Therefore, from this teaching of Thrasybule, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow with user notifications based on revisions and changes of the combination to include the ability for the notifications to be blocked unless certain changes are made to a specific part of the document or the change is above or below a value as taught by Thrasybule for the purposes of a user can quickly discern the notifications that are more relevant thus making for a more effective collaborative document that a user is not inundated with irrelevant notifications regarding certain changes made.
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Thrasybule further teaches the server further to: monitor responses to the post posted to the feed; continue blocking notifications until the workflow indicates user interest in the accumulated responses; and5SVL820170008US0116/006,311 allow a notification to the first user based on the workflow and the accumulated responses (Fig 1B, 2, and paragraphs [20-32]; Thrasybule teaches a similar document workflow element that includes user preferences for notifications regarding edits and changes made to a specific part or section of a document. The interpretation is that the user will not receive the notification unless the specific parameter is met (such as a different part is changed or a certain value in a spreadsheet is changed above or below a value). The interpretation is based on the originally filed specification and description of “block the notification” in paragraphs [66] that the blocking notification is based on comparing the notification with the workflow and Thrasybule teaches that the system sends notifications only pertaining to the specific preferences.). 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], and Johnson et al [2011/0302004], hereafter Johnson, further in view of Thrasybule et al [2014/0365579], hereafter Thrasybule, and Dettinger et al [2009/0300705], hereafter Dettinger.
Regarding claim 20, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose extracting a plurality of workflows from interactions; 
Dettinger teaches the server further to extract a plurality of workflows from a dataset of post interactions by a plurality of users (Fig 2, 4, 6, 7, and paragraphs [26-32 and 41-53]; Dettinger teaches that a similar document workflow (to that of the combination) identifies a workflow that is based on the document content (interpreted as post interactions) and system also extracts a plurality of workflows based on the different content characteristics (as seen in the figures that has different workflows based on the different content/extracted features). The plurality of users is interpreted through the interaction of a plurality of users and necessary/required actions within the document.).
The combination teaches a document workflow that provides notification, merging, and other document workflow elements and Dettinger teaches that a similar document workflow can be identified based on the content of the document and base the workflow on the plurality of users/interactions within the document.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and base the workflow on the plurality of users/interactions within the document as taught by Dettinger since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the identified workflow based on document content provides regulatory requirements or other auditing requirements based on the plurality of users to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow.
Therefore, from this teaching of Dettinger, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the collaborative document workflow system of the combination the ability for the workflow to be identified based on the content of the document and base the workflow on the plurality of users/interactions within the document as taught by Dettinger for the purposes of the identified workflow based on document content provides regulatory requirements or other auditing requirements based on the plurality of users to ensure that the documents are reviewed and processed based on previous patterns of similar documents providing a best-fit to ensure a valid workflow. 
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gross [2008/0071872] in view of Palmucci [2013/0185252], and Johnson et al [2011/0302004], hereafter Johnson, further in view of Lorna Maguire “Version Control Guidance” (July 2017), hereafter Maguire.
Regarding claim 21, Gross discloses a system for generating of posts, the system comprising: a server; and a network connection for the server; the server to: maintain a database of users and corresponding user behavior when generating a post on a specific topic; match a first user generating a current post and a topic of the current post to user behavior in the database by (Fig 1, 5, and paragraphs [22-32 and 44-54]; Gross teaches that the system correlates and analyzes documents to correspond with users that are relevant recipients for the document based on clustering. The interpretation is based on Gross teaching that A is developing a topic conversation for a document that would then generate suggested groups/clustering of users (interpreted as the second and third users) based on the topic and other users that are similar to already chosen users (recommending User B when User A is selected as A and B share similarities with each other based on the topic). This interpretation is based on originally filed specification [24-26] that describes the user behavior as “a corresponding user has previously sent a post” [25].): 
matching the topic of the current post with a topic of historic posts; and identifying user behavior of the historic posts; identify a second user and a third user as initial recipients of the current post (Paragraphs [37-44 and 48-54]; Gross discloses that the system can identify different sets of users including other clusters for a second and third user based on preexisting groupings (interpreted as historic posts).); 6SVL820170008US0116/006,311 
Gross discloses the above-enclosed limitations, however, Gross does not specifically disclose that the user behavior dictates different versions of development and distribution based on the user;
Palmucci teaches based on the matching user behavior from the database, identify different versions during development of the current post by: detecting when the first user communicates with the second user and the third user about the current post (Paragraphs [58-67]; Palmucci teaches that User A communicating the link for a document to User B allows the system to identify revisions by each respective user based on document revisions. The “first user” is User A sending the link to User B about the document and the different versions are the revision documents based on the private/published versions that are able to get merged into cohesive documents. The second and third user are discussed in terms of the grouping with the combination of Gross having the multiple user clusters.); 
identifying a new version of the post based on its inclusion in at least one of a reply and a forward from a second user (Paragraphs [44-48 and 65-70]; Palmucci discloses that the system can automatically merge document versions and revisions based on notification and other security permissions The interpretation is that the revisions are the “new version” within the document history and the notification is the user communicating with another user. The interpretation of the “reply” is through the revisions produced by User B that is then notified and merged with User A. The reply can also be the acceptance/denial of changes between users.); 
detecting that a third user has an obsolete version of the current post having not received an edited post in a reply from a second user; visually indicate, for each version of the current post, whether the version is an obsolete version, a newest version, or a final version; distribute, by the server without user intervention, different versions of the post based on the matching user behavior from the database by: verifying that each user has a newest version of the current post (Paragraphs [74-85]; Palmucci teaches that the revisions and document merges according to the groups is based on security and notification settings for the groups. The interpretation is that there is an alpha and beta revision group and the “third user not received” is interpreted through User M not receiving the notification or revision history of the documents based on the private published within alpha group revisions. Thus, User M would receive the updated version of the document based on a public publishing that allows for other users to receive current document changes. The visual indication is interpreted through the version numbers that indicate the version number and full revision history. In terms of the “without user intervention”, Palmucci teaches that the system sends the notifications and can merge the revision documents with the version being distributed [92-94]. Further [45-49] discusses the “final version” and notifications of users receiving the final version and distributing versions based on merged and moderated elements within the document.); 
providing the third user with the newest version of the current post; identifying a final version of the post by tracking the different versions to determine that all recipients have provided feedback; and responsive to the second user and the third user replying to the current post, distributing the final version of the current post (Paragraphs [42-52 and 81-92]; Palmucci discloses different version security elements that are described as private or public. The “final version” is disclosed through Palmucci [49] that the final public is available to even unauthorized users which, through the interpretation that authorized and unauthorized users have access thus the final version is available to “all recipients”. Further, Palmucci discloses that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions). The “all recipients” is interpreted through Palmucci [83] that describes all the users have provided feedback/corrections to the document (Group Alpha [Users A, B, C] and Group Beta [M and N]). Paragraph [84] discusses the open published document that is available to all (as interpreted above in terms of “final version”). This is in line with the 35 USC 112(a) rejection in terms of compact prosecution that the system distributes to all users as a final version according to originally filed specification [28-30] but there is not a requirement or written description that the final version is required to have determined all users provided feedback. 
Examiner notes that the “final version” is merely a title given to the document and as such as non-functional descriptive material. The system merely notifies and ensures distribution of a document and there is no determination nor specific structural function regarding the final version beyond tracking and distributing versions. The system operates the same with respect to different versions and the final version and thus the “final version” is merely a title given to the document for a human reader that has no functional bearing on the system’s function. Examiner considered originally filed paragraphs [28 and 47-48] with respect to the functional aspects. Refer to MPEP 2111.05.). 
preventing a wrong version of the post from being distributed (Fig 8 and paragraphs [74-77]; Palmucci teaches that the workflow allows for secondary reviewers to edit and revise the documents based on the original sent from author A. The “preventing a wrong version” is based on A rejecting a version of B and instead approving a specific revision of B to be published. This is in line with the 35 USC 112(a) rejection in terms of the interpretation within originally filed specification [18] that describes the function of monitoring and approving of revisions intends the result of the prevention of a wrong version (just as A approves or rejects B’s revisions).); 
Gross discloses user behavior analysis to determine suggested groups/clustering based on a topic and Palmucci discloses that different groups maintains and receives different document distributions based on development of a document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
Therefore, from this teaching of Palmucci, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user behavior analysis system to suggest distribution to users of Gross to include the ability for groups to be distributed different documents based on document version as taught by Palmucci for the purposes of the user suggestions and clustering provide the originating user (read: author) with identified versions can have suggested distributions based on the group of user behaviors (such as being in Alpha or Beta group) which would even lead to the system suggesting additional users within Alpha or Beta groups that the originating user not have known or thought of but would have been recognized by the system analysis leading to a more effective document distribution.
The combination teaches the above-enclosed limitations regarding a document version editing, merging, and publishing system that provides versions to users and has groupings based on user behavior, however, the combination does not specifically teach accessing a calendar, identifying a user that is unavailable, and distributing a version to an alternate user nor does it teach the specific version renumbering based on revision authorship;
Johnson teaches accessing a calendar system for the second user and the third user; identifying that the second user or the third user is unavailable; and responsive to identifying an unavailable user, distribute the version to an alternate user (Fig 4, 5, and paragraphs [43-49]; Johnson teaches a similar workflow system for a group of people that includes a user’s calendar (interpreted through the vacation and work schedule) and identifying a user is unavailable to meet the due date and the workflow identifies a substitute user to meet the due date. This would be obvious to combine with the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.).
The combination teaches a workflow system that provides groups of users/reviewers based on user behavior the ability to create, edit, and merge document/content versions and publish within a public or private setting and Johnson teaches that a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system that provides groups of users/reviewers based on user behavior the actions to create, edit, and merge document/content versions and publish within a public or private setting of the combination the ability to have a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule as taught by Johnson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.
Therefore, from this teaching of Johnson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system that provides groups of users/reviewers based on user behavior the actions to create, edit, and merge document/content versions and publish within a public or private setting of the combination the ability to have a similar workflow system allows for reviewers to be substituted with another user in the case of a busy/unavailable schedule as taught by Johnson for the purposes of the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.
The combination teaches the above-enclosed limitations regarding a document revision workflow that includes groups based on user behavior and substitute reviewers based on user schedule and deadlines, however, the combination does not specifically teach the version numbers based on authorship; 
Lorna Maguire teaches distinguishing, via a version number, a revision by an author and a revision by a non-author by: 7SVL820170008US0116/006,311 incrementing a ones place digit in the version number to indicate the revision by the author; and incrementing a number to a right of a decimal in the version number to indicate the revision by the non-author (Pgs. 1-4; Lorna Maguire teaches examples of version control naming that specifically describes (pg. 3) having decimal increments based on minor changes and approved versions (such as Palmucci teaches in the combination that User A approves B/other user before publishing) the major approved versions incrementing the ones place. Maguire teaches that version control guidance is important in managing multiple variations of the same document to keep a clear record of how the document was created, developed, and changed over time (pg. 1).) Examiner notes that Palmucci teaches version numbers in terms of variations and revisions of the documents by each user within the combination and Maguire specifically provides the nomenclature and version control management naming system that is claimed. 
The naming is interpreted as an aesthetic design change that has no mechanical or functional relationship beyond naming the documents that would be understood by a human reader, but that the naming system is merely titling data within the system. The functional nature is that revisions are made and One of ordinary skill in the art would recognize different naming nomenclatures would be a design change within the system. Refer to MPEP 2144.04(I).).
The combination teaches a workflow system for creating and editing documents based on user groups defined by user behavior and Maguire teaches a document revision naming system that provides specific aspects of increasing numbers based on revision authorship/actions. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system for creating and editing documents based on user groups defined by user behavior of the combination the ability to have a document revision naming system that provides specific aspects of increasing numbers based on revision authorship/actions as taught by Maguire since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as version control guidance is important in managing multiple variations of the same document to keep a clear record of how the document was created, developed, and changed over time (Maguire pg. 1).
Therefore, from this teaching of Maguire, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the workflow system for creating and editing documents based on user groups defined by user behavior of the combination the ability to have a document revision naming system that provides specific aspects of increasing numbers based on revision authorship/actions as taught by Maguire for the purposes of version control guidance is important in managing multiple variations of the same document to keep a clear record of how the document was created, developed, and changed over time (Maguire pg. 1). 


Response to Arguments
In response to the arguments filed June 15, 2021 on pages [9-10] regarding the amendments overcoming the rejection, Examiner Lakhani notes that no agreement was reached regarding the proposed amendments overcoming the rejections and a further search and consideration would need to be performed. 
In response to the arguments filed June 15, 2021 on pages [10-18] regarding the 35 USC 101 rejection, specifically that the claimed invention does not fall within the certain method of organizing human activity grouping of abstract ideas.
Examiner respectfully disagrees.
The arguments discuss the 35 USC 101 rejection in terms of the claimed invention not being directed towards the certain method of organizing human activity grouping, specifically the interaction between people or relationships sub-grouping. The arguments discuss that the claims are directed towards specific recitations of distribution of post versions alongside tracking the different versions to determine that all recipients have provided feedback. Applicant argues that distributing and tracking are executable operations and not just rules. In terms of the 35 USC 101 rejection, Examiner notes and discusses the claim limitations regarding the tracking, distribution, and identification of post versions as rules using generic analysis to display versions to users. The consideration of the grouping based on the interaction between users is within the claim limitations that describe that the users are grouped based on behavior which includes previous interactions with a post (dependent claim 2), a reply/forward from one user to a second user (dependent claim 4), and having workflows based on user interaction with the post/versions (dependent claims 7, 9-12, and 15-16). The workflow of tracking, distributing, identification, and publishing posts with version control are described as generic rules to determine the interaction between users authoring/reviewing the posts. This is further shown with the amended claim elements that describe the interaction between users to implement the workflow of identifying a final version based on user feedback, identifying a workflow based on user interactions, distributing versions to users for review, and accessing a calendar to determine an alternate reviewer if the first user is unavailable. 
The interactions between different users guides and determines the workflow and user behavior for reviewers in terms of authorship, revision history, and publishing posts. This interaction is further shown that different users provide feedback before publishing a final version. The distribution and identification are described and claimed with a high level of generality that, as considered under additional elements step 2(a)(II) and 2(b), amounts to generic use of technology to implement the abstract idea. This is specifically described in the amended claim element, “identifying corrections and changes to the first version via natural language analysis” which, as described in the originally filed specification [29], is a natural language comparison. These claim limitations are describing an abstract idea towards organizing user interaction with a document workflow with additional elements that are not transformative into a practical application or significantly more than the identified abstract idea. 
The arguments discuss further on pages [12-13] that the claimed invention describes “without user intervention” and “by the server” but these elements were considered as additional elements, as stated above with the natural language analysis, and the without user intervention and by the server are implementation of generic technological elements. Though the arguments describe the distribution and tracking as practical application of practical tracking and distribution of posts amongst users, there is no specific algorithm, tracking method, distribution beyond providing users with published revision posts, and providing an interface for the users to interact with the versions/posts. Pages [13-14] describe the amended claim elements as specific claim limitations regarding the distribution and tracking of posts, but Examiner notes the 35 USC 112(a) rejection in terms of the identification of a final version is not supported within the originally filed specification. Further, the other amended claim elements are merely providing that the distribution is based on generic natural language analysis and a user revising a post. The system is merely using generic technology and analysis techniques to gather collected data, comparing the data, and displaying the results (in this instance the updated version). There is no integration into a practical application nor are the claim elements significantly more than the identified abstract idea. 
Pages [14-15] further describe the additional amended claim 21 element of the numbering of versions. The above 35 USC 101 rejection cites two NPL articles Lorna Maguire “Version Control Guidance” (July 2017) and National Center for Complementary Integrative Health “Version Control Guidelines” (2013) that describe the nature of document version control nomenclature in terms of revisions and changes. Further, the naming is interpreted as an aesthetic design change that has no mechanical or functional relationship beyond naming the documents that would be understood by a human reader, but that the naming system is merely titling data within the system. The functional nature is that revisions are made and one of ordinary skill in the art would recognize different naming nomenclatures would be a design change within the system. Refer to MPEP 2144.04(I).
Pages [15-16] are directed towards the additional elements consideration of the claimed invention in terms of transforming the abstract idea into a practical application. The arguments discuss the originally filed specification [18-21] in terms of what improper monitoring leads to providing a wrong version to a stream, individual, or group. Applicant further cites paragraphs in the specification [21 and 48] to discuss the incorporation of elements that reduce providing a wrong version. Examiner first notes that Applicant is relying on features within the specification that are not specifically claimed with the amount of specificity discussed. Paragraphs [21 and 48] provide aspects of three users within the review and having User 2 edits and responds to User 1 but not User 3. Though the argument describe the claims by adding aspects of the specification into the claim limitation, the claims are broader than the intended interpretation. The claims recite distributing a first version, identifying corrections and changes, distributing a second version to a second group, verifying that each user has the second version, and identifying and distributing the final version. There is no discussion or claim language in terms of a user not being provided a version and correcting nor is there claim language specific to a user not communicating a version to a user and updating the post for the user not communicated. The technology performing the distribution, tracking, and identification are merely generic technological elements to implement the abstract idea. There is no specific improvement to the operation of the computer elements nor is there elements that are significantly more than the identified abstract idea. Pages [17-18] are directed towards the January 2019 PEG in terms of the generally linking the use to a particular technological environment. There is no rejection language that Examiner relied on that specific rationale nor do the arguments discuss specific rejection discussion for that specific aspect. 
Claims 1 and 21 are maintaining the 35 USC 101 rejection, as per the rejection above in light of the amended claim elements, as the claims are directed towards an abstract idea without significantly more or transformed into a practical application.
Lacking any further arguments, claims 1-5 and 7-21 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim elements. 
In response to the arguments filed June 15, 2021 on pages [18-32] regarding the 35 USC 103 rejection, specifically that the prior art does not teach the claimed invention.
Examiner respectfully disagrees.
The arguments discuss the prior art of Gross in view of Palmucci, specifically in terms of claim 1. Arguments describe that Gross in view of Palmucci do not teach the specific claim limitation, “identify[ing] different versions during development of the current post based on detecting when the first user communicates with another user about the current post”. Applicant discusses an interpretation that “the identification of a different version (as opposed to an original version) is made based on communications between users”. Palmucci describes and teaches communication between users in terms of having user A share a link for the document to user B. Further, Palmucci teaches that revision notifications are sent between user A and B respectively based on the revision publications being public. The interpretation of Palmucci in terms of the share link between user A and B, as well as the notifications and revision merging, fall within the broadest reasonable interpretation of the identifying claim language. The claim language is broad enough to incorporate both interpretations, in terms of both Applicant’s interpretation and Examiner’s interpretation. As such, the cited prior art is maintained based on the broadest reasonable interpretation of the claimed invention being obvious over the combination of Gross in view of Palmucci. 
Second, the arguments discuss that Gross in view of Palmucci does not teach the claim elements, “distributing a first version of the post to a first group for review; identifying corrections and changes to the first version via natural language analysis; distributing a second version of the post, which second version includes the corrections and changes, to a second group”. Based on further consideration of Palmucci, Examiner cites paragraphs [79-94] where Palmucci teaches groups of users (Alpha and Beta) where corrections to distributed and merged versions are published between the users. Palmucci teaches the workflow in terms of having version merging being based on a comparison that the system provides the corrections and changes to the user document based on version history. This is further based on the originally filed specification [29] description that the natural language analysis is a comparison from a first to current post. Palmucci teaches the workflow of having different groups of users having access to edit and publish different documents. Gross discloses the user behavior in terms of grouping users and Palmucci teaches the editing, merging, and other actions in terms of the version distribution. 
In terms of the “without user intervention”, Palmucci teaches the specific aspect of a workflow of merging and version history that provides automatic merging based on document relationship and ensuring that changes one user makes to a document can be automatically integrated without user intervention. Further, the document workflow that provides what users are provided documents related to the topic can be the identified workflow (as interpreted through originally filed specification [53-56]) and thus the combination of Palmucci and Gross has the identified workflow of identifying users to be sent documents based on groupings and clusters as the identified workflow and the process would continue through Palmucci performing the document distribution, merging, notifications, and other elements without user intervention.
Third, the arguments discuss “verifying that each user has the second version of the current post”. Examiner first wants to note that the arguments discuss the interpretation in terms of a user not receiving a communication as described in [48], however, the claims are broader than the features discussed in the arguments. There is no requirement that a user has to be removed from a communication or distribution. As such, Palmucci teaches the merging and version history that provides users with aspects that are based on verifying a user has the current published/public version of the document. This is interpreted through the notification and distribution aspects where a user publishes a public version and notifications with the document are sent with published changes for the system to merge with current versions of the document. Examiner notes that the interpretation of verifying is within the broadest reasonable interpretation. If Applicant intends to have the interpretation based on a user not receiving a distribution then the claim limitation should reflect that specifically. Claims can be interpreted in light of the originally filed specification, but features within the specification cannot be read into the claims. 
Fourth, the arguments discuss that Gross in view of Palmucci does not teach, “identifying a final version of the post by tracking the different versions to determine that all recipients have provided feedback”. Examiner first wants to note that the specific claim amendment has been rejected under 35 USC 112(a) written description and new matter requirement. Paragraphs [28-30] describe the final version in terms of identifying a new version of the post/document based on a comparison. Paragraph [28] mainly states that the server may determine that the current post is in a final version and distribute to all recipients. Paragraph [47-48] describes that the system may further identify that a post will be ready for finalization after users 2 and 3 have provided editing/feedback based on previous workflows on a similar topic by the same user. This specific instance of identifying that a post will be ready is not the same requirement of the claims that functionally identifies and distributes the final version. There is no written description that specifically supports the claims, as currently amended, in terms of the identification of a final version and distribution of final version. 
In terms of Gross in view of Palmucci teaching the amended claim element, Palmucci teaches [49] that the final public is available to even unauthorized users which, through the interpretation that authorized and unauthorized users have access thus the final version is available to “all recipients”. Further, Palmucci teaches that the system provides the notification regarding public published documents in order to notify of revisions or other elements regarding the document including automatically merging document versions based on document history and relationship (interpreted as verifying and tracking different versions). The “all recipients” is interpreted through Palmucci [83] that describes all the users have provided feedback/corrections to the document (Group Alpha [Users A, B, C] and Group Beta [M and N]). Paragraph [84] discusses the open published document that is available to all (as interpreted above in terms of “final version”). This is in line with the 35 USC 112(a) rejection in terms of compact prosecution that the system distributes to all users as a final version according to originally filed specification [28-30] but there is not a requirement or written description that the final version is required to have determined all users provided feedback.	Fifth, arguments discuss Palmucci in view of Gross not teaching the amended claim elements, “access a calendar system for users in the first group and the second group; identify that a user of the first group or second group is unavailable; and responsive to identifying an unavailable user, distribute the first version or the second version to an alternate user”. In further search and consideration of the prior art, Examiner applies newly cited prior art Johnson et al to teach the accessing the calendar, identifying a user is unavailable, and distributed to an alter user. Johnson teaches a similar workflow system for a group of people that includes a user’s calendar (interpreted through the vacation and work schedule) and identifying a user is unavailable to meet the due date and the workflow identifies a substitute user to meet the due date. This would be obvious to combine with the document version editing and workflow system of the combination as Johnson provides a due date element that is important within task management to ensure documents/content is properly finished within a timeline and having a substitute user ensures timelines are followed and maintained.
As such, claim 1 is maintaining the 35 USC 103 rejection as obvious over Gross in view of Palmucci further in view of Johnson, as rejected above in light of the amended claim elements.
In terms of the arguments regarding claim 21 with respect to the claim amendments that were provided in claim 1, Examiner notes that the response to arguments follow the same response.  
Second, in response to the arguments regarding claim 21 in terms of the “detecting that a third user has an obsolete version of the current post having not received an edited post in a reply from a second user” the arguments discuss that the obsolete version is a trigger for the verifying step. Examiner notes that the claims, as currently written, do not require the detecting step to be a trigger for the verification step. Further, after further consideration, Palmucci teaches that there is an alpha and beta revision group and the “third user not received” is interpreted through User M not receiving the notification or revision history of the documents based on the private published within alpha group revisions. Thus, User M would receive the updated version of the document based on a public publishing that allows for other users to receive current document changes. If Applicant intends to have the verification to be triggered based on the user not having received an edited post in reply then the claims need to reflect the specific feature and order of operation. 
Third, in terms of the claim amendments directed towards the version numbering based on version elements and authorship, Examiner considered the prior art and newly cited NPL Lorna Maguire. Lorna Maguire teaches examples of version control naming that specifically describes (pg. 3) having decimal increments based on minor changes and approved versions (such as Palmucci teaches in the combination that User A approves B/other user before publishing) the major approved versions incrementing the ones place. Maguire teaches that version control guidance is important in managing multiple variations of the same document to keep a clear record of how the document was created, developed, and changed over time (pg. 1). 
In terms of the arguments regarding claim 3, the arguments are based on Palmucci teaching the alpha and beta groups, but the specific rejection also includes Gross teaching the suggested groupings of users from previous interactions in a post. This is shown in paragraphs [38-40] where Gross shows that a user is based on user pairs based on previous cases and using that for a threshold correlation value. Within the combination of Gross in view of Palmucci, the workflow provides users within an order group (alpha and beta) that is based on previous cases (as shown in Gross with the correlation values). Further, the alpha and beta are specific orders of users being provided the document to review. Users A, B, and C are first provided the document then User M and N are within beta groups for the document review. Therefore, claim 3 is maintaining the 35 USC 103 rejection as obvious over Gross in view of Palmucci further in view of Johnson.
In terms of the arguments regarding claim 4, Applicant argues the interpretation of the reply in terms of Gross and Palmucci. The arguments are directed towards that the claim is based on the reply and version based on its inclusion in a reply. Examiner notes that the reply is based on Palmucci teaching notifications and acceptance/denial in terms of the changes/revisions to the document. The interpretation falls within the broadest reasonable interpretation of inclusion in at least a reply from a second user. If Applicant intends to have claim 4 interpreted based on other features or elements, then a claim amendment specifying the exact interpretation should be entered. The argument merely describes that Palmucci is not within the correct interpretation, but there is not a specific specification paragraph or claim element that describes the specific interpretation intended. Therefore, claim 4 is maintaining the 35 USC 103 rejection as obvious over Gross in view of Palmucci further in view of Johnson.
In terms of the arguments regarding claim 8, Applicant argues that the combination of prior art elements does not teach the aspect of identifying a timeout window and verifying that the timeout has expired to perform the next steps in the workflow. The arguments specifically discuss Dettinger having the timeframe but not having the verification that the timeframe has expired to perform a step. Examiner notes that the table within paragraphs [36-40] within Dettinger shows the specific aspect of the timeframe and the required action for the workflow. There is a specific workflow element for the <timeframe> and <action> in terms of how the system operates based on the parsed document. Thus there is a trigger for the timeframe being a required element for the workflow action. Dettinger, within the combination, teaches the aspect of a timeframe expiring and having an action based on the timeout in a workflow. Therefore, claim 8 is maintaining the 35 USC 103 rejection as obvious over Gross in view of Palmucci and Johnson further in view of Dettinger.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Gross in view of Palmucci and Johnson, and, where appropriate, in further view of Dettinger, Thrasybule, Elkin, and Maguire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
National Center for Complementary and Integrative Health “Version Control Guidelines”, published April 24, 2013, accessed January 22, 2022; 
Lorna Maguire, “Version Control Guidance”, University of Aberdeen, July 2017, accessed January 20, 2022;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689